DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc A. Brockhaus on 03/08/2021.

The application has been amended as follows: 
1. (Currently Amended) An electromagnetic motor/generator, comprising:
a flux assembly having at least one coil and at least one magnetic field source, separated by a first gap and a second gap;
an interference drum having an axis, the interference drum including a first rotor plate having a first outward facing surface and a first inward facing surface, a second rotor plate having a second outward facing surface and a second inward facing surface, a hub connecting the first rotor plate and the second rotor plate in a spaced apart relationship with the first inward facing surface of the first rotor plate and the second 
wherein the interference drum is movable through a circular path relative to the at least one coil and to the at least one magnetic field source to position the at least one first magnetic field permeable section and the 2at least one second magnetic field permeable section inside the first and second gaps at substantially a same instant in time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “a hub (494) connecting the first rotor plate (490) and the second rotor plate (492) in a spaced apart relationship with the first inward facing surface (502) of the first rotor plate (490) and the second inward facing surface of the second rotor plate (492) facing each other, at least one first magnetically permeable section (514) attached to the first inward facing surface (502) of the first rotor plate (490), and at least one second magnetically permeable section attached to the second inward facing surface of the second rotor plate (492), the at least one first magnetically permeable section (514) and the at least one second magnetically permeable section arranged substantially directly opposite each other; and 


    PNG
    media_image1.png
    656
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    266
    media_image2.png
    Greyscale

	The closest prior art Copeland discloses two rotor plates and several magnetic field permeable sections (288) located between coils (112) and magnetic field source (114), but fails to teach the rotor plates having magnetic field permeable sections opposite and facing each other.

    PNG
    media_image3.png
    421
    824
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    547
    media_image4.png
    Greyscale

	Claims 2-11 are allowable for depending upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834